People v Williams (2015 NY Slip Op 00794)





People v Williams


2015 NY Slip Op 00794


Decided on January 28, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2013-05015
2013-05017

[*1]The People of the State of New York, respondent, 
vTevin N. Williams, also known as "Trigger Trey," appellant. (Ind. Nos. 11-00712, 12-00260)


Mary Zugibe Raleigh, Warwick, N.Y., for appellant.
David M. Hoovler, District Attorney, Middletown, N.Y. (Seth B. Altman and Andrew Kass of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the County Court, Orange County (De Rosa, J.), both rendered September 27, 2012, convicting him of assault in the first degree under Indictment No. 712-2011, and assault in the first degree under Indictment No. 260-2012, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's purported waiver of his right to appeal was invalid (see People v Elmer, 19 NY3d 501, 510; People v Bradshaw, 18 NY3d 257, 265; People v Brown, 122 AD3d 133, 137, 141) and, thus, does not preclude review of his excessive sentence claims. However, contrary to the defendant's contentions, the sentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
SKELOS, J.P., SGROI, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court